Citation Nr: 0835944	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  02-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to December 13, 
2005, and to a rating in excess of 50 percent therefrom.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional office (RO) in Montgomery, 
Alabama, which established service connection for PTSD, 
evaluated as 10 percent disabling, effective July 26, 2001.  
The veteran appealed, contending that a higher rating was 
warranted. He did not disagree with the July 2001 effective 
date assigned for the establishment of service connection for 
PTSD.

By a January 2006 rating decision, the RO increased the 
assigned rating to 30 percent, effective from July 26, 2001, 
and to 50 percent, effective from December 13, 2005.

This case was previously before the Board in October 2003 and 
April 2007.  In October 2003, the Board remanded this case 
for additional notification and development, to include a new 
VA medical examination.  Thereafter, by an April 2007 
decision, the Board denied the veteran's appeal.

The veteran appealed the Board's April 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a May 2008 Order, the Court vacated the Board's decision, 
and remanded the case for compliance with the instructions of 
the joint motion.

In accord with the instructions of the joint motion, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, a remand is required in order to 
comply with the duty to assist.

The Board observes that the joint motion which was the basis 
for the May 2008 Court Order contended, in part, that the 
April 2007 decision did not provide adequate reasons or bases 
for its denial of an increased rating for the veteran's PTSD.  
More importantly, for the purposes of this remand, the joint 
motion asserted that VA failed to obtain records from the 
Social Security Administration (SSA) as part of its duty to 
assist.  As noted by the joint motion, the Court has held 
that when VA has notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, including records from the SSA which were 
relied upon in any disability determination, the Board must 
seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Baker v. West, 11 Vet. App. 163, 169 (1998); Voerth 
v. West,  13 Vet. App. 117, 121 (1999).  The Board observes 
that a copy of a June 2004 SSA decision is of record, but the 
joint motion contended that a request should have been made 
to obtain the records associated with that decision.  
Consequently, a remand is required in order for VA to fulfill 
its duty to assist by obtaining these outstanding SSA 
records.

In addition to the development directed by the joint motion, 
the Board observes that it has been almost three years since 
the veteran was last accorded a VA-arranged examination in 
December 2005 for disability evaluation purposes, nor are 
there any treatment records on file subsequent to that 
examination.  As such, the Board is of the opinion that the 
evidence of record may not accurately reflect the current 
nature and severity of the veteran's service-connected PTSD.  
Therefore, the Board concludes that a remand is also required 
to accord the veteran a new VA medical examination of this 
disability.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For theses reasons, the case is REMANDED for the following 
action:

1.  Please obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, to 
include the decision, as well as the 
medical records relied upon concerning 
that claim.

2.  Please obtain the names and addresses 
of all medical care providers who treated 
the veteran for his PTSD since December 
2005.  After securing any necessary 
release, obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
examination to evaluate the current 
nature and severity of his service-
connected PTSD.  The claims folder should 
be made available to the examiner for 
review of 


pertinent documents therein in connection 
with the examination.  The examination 
report should reflect that such a review 
was conducted.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review, 
specifically considering the matters 
raised in the joint motion.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in January 2006, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order. By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

